

	

		II

		109th CONGRESS

		1st Session

		S. 765

		IN THE SENATE OF THE UNITED STATES

		

			April 12, 2005

			

				Mr. Warner (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

			

		

		A BILL

		To preserve mathematics- and science-based industries in

		  the United States.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Math and Science Incentive Act of

			 2005

				.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				The United States can have a

			 secure and prosperous future only by having a robust and inventive scientific

			 and technical enterprise.

			

				(2)

				Such an enterprise will require the United States to produce more

			 scientists and engineers.

			

				(3)

				The United States education system must do more to encourage

			 students at every level to study science and mathematics and to pursue careers

			 related to those fields.

			

				(4)

				The current performance of United States students in science and

			 mathematics lags behind their international peers, and not enough students are

			 pursuing science and mathematics.

			

				(5)

				The United States is still reaping the benefits of past

			 investments in research and development and education, but we are drawing down

			 that capital.

			

				(6)

				The United States needs to recommit itself to leadership in

			 science, mathematics, and engineering, especially as advances are being made in

			 such areas as nanotechnology.

			

				(7)

				A program of loan forgiveness designed to attract students to

			 careers in science, mathematics, engineering, and technology, including

			 teaching careers, can help the United States maintain its technological

			 leadership.

			

			3.

			Establishment of program

			

				(a)

				Program

				

					(1)

					In general

					The Secretary shall carry out

			 a program of assuming the obligation to pay, pursuant to the provisions of this

			 Act, the interest on a loan made, insured, or guaranteed under part B or D of

			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq. and 1087a

			 et seq.).

				

					(2)

					Eligibility

					The Secretary may assume interest payments under paragraph (1)

			 only for a borrower who—

					

						(A)

						has submitted an application in compliance with subsection

			 (d);

					

						(B)

						obtained 1 or more loans described in

			 paragraph (1) as an undergraduate

			 student;

					

						(C)

						is a new borrower (within the meaning of section 103(7) of the

			 Higher Education Act of 1965 (20 U.S.C. 1003(7)) on or after the date of

			 enactment of this Act;

					

						(D)

						is a teacher of science, technology, engineering, or mathematics

			 at an elementary school or secondary school, or is a mathematics, science, or

			 engineering professional; and

					

						(E)

						enters into an agreement with the Secretary to complete 5

			 consecutive years of service in a position described in

			 subparagraph (D), starting on the date

			 of the agreement.

					

					(3)

					Prior interest limitations

					The Secretary shall not make

			 any payments for interest that—

					

						(A)

						accrues prior to the beginning of the repayment period on a loan

			 in the case of a loan made under section 428H of the Higher Education Act of

			 1965 (20 U.S.C. 1078–8) or a Federal Direct Unsubsidized Stafford Loan;

			 or

					

						(B)

						has accrued prior to the signing of an agreement under

			 paragraph (2)(E).

					

					(4)

					Initial selection

					In selecting participants for

			 the program under this Act, the Secretary—

					

						(A)

						shall choose among eligible applicants on the basis of—

						

							(i)

							the national security,

			 homeland security, and economic security needs of the United States, as

			 determined by the Secretary, in consultation with other Federal agencies,

			 including the Departments of Labor, Defense, Homeland Security, Commerce, and

			 Energy, the Central Intelligence Agency, and the National Science Foundation;

			 and

						

							(ii)

							the academic record or job performance of the applicant;

			 and

						

						(B)

						may choose among eligible

			 applicants on the basis of—

						

							(i)

							the likelihood of the applicant to complete the 5-year service

			 obligation;

						

							(ii)

							the likelihood of the applicant to remain in science,

			 mathematics, or engineering after the completion of the service requirement;

			 or

						

							(iii)

							other relevant criteria determined by the Secretary.

						

					(5)

					Availability subject to appropriations

					Loan interest payments under

			 this Act shall be subject to the availability of appropriations. If the amount

			 appropriated for any fiscal year is not sufficient to provide interest payments

			 on behalf of all qualified applicants, the Secretary shall give priority to

			 those individuals on whose behalf interest payments were made during the

			 preceding fiscal year.

				

					(6)

					Regulations

					The Secretary is authorized to prescribe such regulations as may

			 be necessary to carry out the provisions of this section.

				

				(b)

				Duration and amount of interest payments

				The period during which the Secretary shall pay interest on

			 behalf of a student borrower who is selected under

			 subsection (a) is the period that begins on

			 the effective date of the agreement under

			 subsection (a)(2)(E), continues after

			 successful completion of the service obligation, and ends on the earlier

			 of—

				

					(1)

					the completion of the

			 repayment period of the loan;

				

					(2)

					payment by the Secretary of a total of $10,000 on behalf of the

			 borrower;

				

					(3)

					if the borrower ceases to fulfill the service obligation under

			 such agreement prior to the end of the 5-year period, as soon as the borrower

			 is determined to have ceased to fulfill such obligation in accordance with

			 regulations of the Secretary; or

				

					(4)

					6 months after the end of any calendar year in which the

			 borrower’s gross income equals or exceeds 4 times the national per capita

			 disposable personal income (current dollars) for such calendar year, as

			 determined on the basis of the National Income and Product Accounts Tables of

			 the Bureau of Economic Analysis of the Department of Commerce, as determined in

			 accordance with regulations prescribed by the Secretary.

				

				(c)

				Repayment to eligible lenders

				Subject to the regulations

			 prescribed by the Secretary pursuant to

			 subsection (a)(6), the Secretary shall

			 pay to each eligible lender or holder for each payment period the amount of the

			 interest that accrues on a loan of a student borrower who is selected under

			 subsection (a).

			

				(d)

				Application for repayment

				

					(1)

					In general

					Each eligible individual desiring loan interest payment under

			 this section shall submit a complete and accurate application to the Secretary

			 at such time, in such manner, and containing such information as the Secretary

			 may require.

				

					(2)

					Failure to complete service agreement

					Such application shall contain an agreement by the individual

			 that, if the individual fails to complete the 5 consecutive years of service

			 required by

			 subsection (a)(2)(E), the individual

			 agrees to repay the Secretary the amount of any interest paid by the Secretary

			 on behalf of the individual.

				

				(e)

				Treatment of consolidation loans

				A consolidation loan made under section 428C of the

			 Higher Education Act of 1965 (20 U.S.C.

			 1078–3), or a Federal Direct Consolidation Loan made under part D of

			 title IV of such Act (20 U.S.C. 1087a et seq.), may be a loan for which

			 interest is paid pursuant to this section only to the extent that such loan

			 amount was used by a borrower who otherwise meets the requirements of this

			 section to repay—

				

					(1)

					a loan made under section 428 or 428H of such Act (20 U.S.C. 1078

			 and 1078–8); or

				

					(2)

					a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized

			 Stafford Loan, made under part D of title IV of such Act (20 U.S.C. 1087a et

			 seq.).

				

				(f)

				Prevention of double benefits

				No borrower may, for the same service, receive a benefit under

			 both this section and—

				

					(1)

					any loan forgiveness program under title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070 et seq.); or

				

					(2)

					subtitle D of title I of the National and Community Service Act

			 of 1990 (42 U.S.C. 12571 et seq.).

				

			4.

			Definitions

			As used in this Act—

			

				(1)

				the term

			 Secretary means the Secretary of Education; and

			

				(2)

				the term mathematics,

			 science, or engineering professional means a person who—

				

					(A)

					holds a baccalaureate, masters, or doctoral degree (or a

			 combination thereof) in science, mathematics, or engineering; and

				

					(B)

					works in a field the Secretary determines is closely related to

			 that degree, which shall include working as a professor at a 2- or 4-year

			 institution of higher education.

				

			5.

			Authorization of appropriations

			There are authorized to be

			 appropriated to carry out this Act such sums as may be necessary for fiscal

			 year 2006 and for each of the 5 succeeding fiscal years.

		

